NUMBER 13-18-00541-CV

                                COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                           IN RE JEFFREY R. VAUGHAN


                        On Petition for Writ of Mandamus.


                                          ORDER

           Before Justices Rodriguez, Contreras, and Benavides
                            Per Curiam Order

       Relator Jeffrey R. Vaughan filed a petition for writ of mandamus and an expedited

motion for stay pending mandamus in the above cause on September 28, 2018. Through

this original proceeding, relator seeks to compel the trial court to vacate its order of August

31, 2018 compelling the production of tax returns and other documents. Through his

expedited motion for stay, relator seeks to stay the trial court proceedings pending

resolution of this petition for writ of mandamus.

       The Court, having examined and fully considered the expedited motion for stay, is

of the opinion that the motion should be granted. The expedited motion for stay is
GRANTED and the trial court proceedings, including the order of August 31, 2018, are

ordered STAYED pending further order of this Court, or until the case is finally decided.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Raul Medina, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                       PER CURIAM

Delivered and filed the 28th
day of September, 2018.




                                                 2